                   Case 20-12602-BLS             Doc 158        Filed 12/16/20        Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

                                              )
    In re:                                    )                                Chapter 11
                                              )
    RED REEF ALTERNATIVE INVESTMENTS, LLC and )                                Case No. 20-12602 (BLS)
    EMERGENT CAPITAL, INC.,1                  )
                                              )                                Jointly Administered
                         Debtors.             )
                                              )                                Re Docket No. 72

              ORDER AUTHORIZING DEBTOR EMERGENT CAPITAL, INC. TO
              EMPLOY AND RETAIN RSM US, LLP AS VALUATION ADVISOR
                       EFFECTIVE AS OF THE PETITION DATE

                    Upon the application (the “Application”)2 of Emergent Capital, Inc., one of the

above-captioned debtors and debtors in possession (the “Debtor”) for entry of an order (this

“Order”) authorizing the Debtor to employ and retain RSM US, LLP (“RSM”) as valuation

advisor in the Debtor’s chapter 11 case, effective as of the Petition Date, as more fully described

in the Application; and upon the Thompson Declaration and the Supplemental Declaration of

Kenton Thompson in Support of Application for Order Authorizing Debtor Emergent Capital,

Inc. to Employ and Retain RSM US, LLP as Valuation Advisor Effective as of the Petition Date

(the “Supplemental Declaration”, together, the “Declarations”; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and that this Court may enter a final order consistent with Article III of the United States



1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2
     Capitalized terms used, not otherwise defined herein shall have the meanings ascribed to them in the Application.


DOCS_LA:327993.6 23629/001
                 Case 20-12602-BLS            Doc 158     Filed 12/16/20     Page 2 of 6




Constitution; and this Court having found that venue of this proceeding and the Application in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief set forth in this Order is in the best interests of the Debtor and it’s estate, and there is

good and sufficient cause for the same; and this Court having found that the Debtor’s notice of

the Application and opportunity for a hearing on the Application were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the

Application and having heard the statements in support of the relief requested therein at a

hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Application and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                 1.          The relief requested in the Application is hereby GRANTED as set forth

herein.

                 2.          The Debtor is authorized under section 327(a) of the Bankruptcy Code to

employ and retain RSM as valuation advisor in accordance with the terms set forth in the

Engagement Letter, as modified by this Order, effective as of the Petition Date.

                 3.          RSM is authorized to perform the valuation services set forth in the

Application and the Engagement Letter, and to take such other action to comply with all duties

set forth in the Application and the Engagement Letter.

                 4.          RSM shall apply to the Court for allowance of compensation and

reimbursement of expenses incurred after the Petition Date in accordance with §§330 and 331 of


                                                      2
DOCS_LA:327993.6 23629/001
                 Case 20-12602-BLS           Doc 158      Filed 12/16/20    Page 3 of 6




the Bankruptcy Code, the applicable Bankruptcy Rules, the Local Rules, including but not

limited to the information and time keeping requirements of Local Rule 2016-2(d) and (e), and

any orders entered in this chapter 11 case regarding professional compensation and

reimbursement of expenses.




                 5.          The Debtor indemnification provisions included in the Engagement Letter

are approved, subject to the following:

                             a.     RSM shall not be entitled to indemnification, contribution, or

reimbursement pursuant to the Engagement Letter for services other than the services provided

under the Engagement Letter unless such services and the indemnification, contribution, or

reimbursement therefor are approved by the Court.

                             b.     Notwithstanding anything to the contrary in the Engagement

Letter, the Debtor shall have no obligation to indemnify RSM, or provide contribution or

reimbursement to RSM, for any losses, claims, damages, judgments, liabilities or expense that

are either: (a) judicially determined (the determination having become final) to have arisen from

RSM’s gross negligence, bad faith, willful misconduct, or fraud; (b) for a contractual dispute in

which the Debtor alleges the breach of RSM’s contractual obligations, unless the Court

determines that indemnification, contribution or reimbursement would be permissible pursuant to

United Artists Theatre Co. v. Walton (In re United Artists Theatre Co.), 315 F.3d 217 (3d Cir.

2003); or (c) settled prior to a judicial determination under (a) or (b), but determined by this

Court, after notice and a hearing, to be a claim or expense for which RSM should not receive


                                                      3
DOCS_LA:327993.6 23629/001
                 Case 20-12602-BLS            Doc 158      Filed 12/16/20     Page 4 of 6




indemnity, contribution, or reimbursement under the terms of the Engagement Letter as modified

by this Order.

                             c.     Before the earlier of: (a) the entry of an order confirming a

chapter 11 plan in this chapter 11 case (that order having become a final order no longer subject

to appeal) and (b) the entry of an order closing this chapter 11 case, should RSM believe that it is

entitled to the payment of any amounts by the Debtor on account of the Debtor’s

indemnification, contribution, or reimbursement obligations under the Engagement Letter

Agreement (as modified by this Order), including, without limitation, the advancement of

defense costs, RSM must file an application in this Court, and the Debtor may not pay any such

amounts to RSM before the entry of an order by this Court approving such application and the

payment requested therein. This subparagraph (c) is intended only to specify the period of time

under which the Court shall have jurisdiction over any request for fees and expenses by RSM for

indemnification, contribution, or reimbursement, and not a provision limiting the duration of the

Debtor’s obligation to indemnify, or make contributions or reimbursements to, RSM. All

parties in interest shall retain the right to object to any demand by RSM for indemnification,

contribution or reimbursement.

                 6.          During the course of the bankruptcy cases, any limitations of liability

provisions in the Engagement Letter shall have no force or effect.

                 7.          During the course of the bankruptcy cases, the provisions in the

Engagement Letter requiring the payment of a percentage of fees as expense reimbursement shall




                                                       4
DOCS_LA:327993.6 23629/001
                 Case 20-12602-BLS            Doc 158     Filed 12/16/20    Page 5 of 6




have no force or effect. RSM shall request reimbursement of only its actual expenses incurred,

and all such expense requests shall comply with Local Rule 2016-2(e).

                 8.          In the event that, during the pendency of the Chapter 11 Cases, RSM seeks

reimbursement for any attorneys’ fees and/or expenses, the invoices and supporting time records

from such attorneys shall be included in RSM’s fee applications and shall be in compliance with

Local Rule 2016-2(f), and shall be subject to the U.S. Trustee Guidelines and approval of the

Bankruptcy Court under the standards of sections 330 and 331 of the Bankruptcy Code, without

regard to whether such attorney has been retained under 327 of the Bankruptcy Code, and

without regard to whether such attorney’s services satisfy section 330(a)(3)(C) of the Bankruptcy

Code; provided, however, that RSM shall not seek reimbursement of any fees incurred defending

any of RSM’s fee applications in these cases.

                 9.          RSM shall apply any retainer remaining at the time of allowance of its

final fee application in satisfaction of compensation and reimbursement awarded with respect to

such application, and promptly pay to the Debtor’s estates any retainer remaining after such

application.

                 10.         The Debtor and RSM are authorized to take all steps necessary or

appropriate to carry out this Order.

                 11.         In the event of any inconsistency between the Engagement Letter

Agreement, the Application, and this Order, the terms of this Order shall govern.




                                                      5
DOCS_LA:327993.6 23629/001
                 Case 20-12602-BLS           Doc 158      Filed 12/16/20    Page 6 of 6




                 12.         Notice of the Application as provided therein shall be deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

                 13.         Notwithstanding any term in the Engagement Letter to the contrary, this

Court shall retain exclusive jurisdiction to hear and determine all matters arising from or related

to the implementation, interpretation, or enforcement of this Order, and during the course of the

Debtor’s bankruptcy case, the Debtor’s engagement of RSM.




 Dated: December 16th, 2020 Wilmington,
 Delaware                                           BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




                                                      6
DOCS_LA:327993.6 23629/001
